McCALEB, Justice.
Plaintiffs are suing to recover $2391.50 for work performed in connection with the construction of a house for defendant. The latter admits that $409.50 is due to plaintiffs under the building contract but denies responsibility for the balance. He also claims $1200 in reconvention for damages allegedly resulting from inferior materials furnished and the unworkmanlike manner in which the contract was performed. In the district court, there was judgment for plaintiffs in the sum of $1610.25 and defendant’s reconventional demand was dismissed. Plaintiffs have appealed.
It is obvious that this court is without jurisdiction of the appeal as the amount in dispute does not exceed $2000, exclusive of interest, as required by Section 10 of Article 7 of the Constitution. Whereas plaintiffs’ claim is for $2391.50, that amount is not in controversy because defendant admits indebtedness for $409.50. Thus, $1982 was the amount in dispute at the time the case was submitted to the trial judge for decision and it is that sum, rather-than the amount claimed, which provides the test for appellate jurisdiction in matters of this kind. State v. Cook, 197 La. 1027, 3 So.2d 114 and the numerous cases therein cited; Walker v. Fitzgerald, 214 La. 293, 37 So.2d 712; Kennedy v. Perry Timber Co. 217 La. 401, 46 So.2d 312.
It is ordered that the case be transferred to the Court of Appeal for the Parish of Orleans provided that the record is filed in that court within 30 days from the date upon which this decree shall become final; otherwise, the appeal shall be dismissed. The costs of appeal to this court are to be borne by the defendant.
HAWTHORNE, J., takes no part.